August 1, 1939, an order was entered herein dismissing the cause. On August 19, 1939, the cause was reinstated and counsel on both sides were given permission *Page 338 
to file briefs on the merits. On December 15, 1939, a rule was issued by this Court directed to the parties commanding them to show cause on the 4th day of January, 1940, why the case should not be remanded to the Circuit Court. On January 9, 1940, the record was transmitted to) the Circuit Court of Dade County for use in another case, the record on file having been misplaced.
The sole question brought here by appeal is the validity of the appointment of a receiver. We have carefully re-examined the record and the questions raised and find no error to have been committed. The matter has been delayed for various and sundry causes which we do not consider essential to relate. They are not material at this time.
The judgment appealed from is affirmed with directions to the chancellor if he deem it advisable to reconsider all orders or decrees affecting the appointment of the receiver and make such decree as to him may seem proper, the cause then to proceed in due course.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.